Per Curiam
DeBow appeals from the denial of his petition for post-conviction relief contending that his guilty plea must be set aside for the trial court’s failure to advise him of his constitutional rights before accepting his plea.
*294From a review of the record of the arraignment proceedings it is clear that the trial court failed to advise the defendant of his right to confront his accusers or his privilege against self-incrimination. Brimhall v. State (1972), 258 Ind. 153, 279 N.E.2d 557; Bonner v. State (1973), 156 Ind. App. 513, 297 N.E.2d 867.
This cause is reversed and remanded with instructions to grant the petition for post-conviction relief by setting aside the guilty plea and all other proper relief consistent with this opinion.